WHITING and GATES, JJ.
(dissenting). Our colleagues are of the opinion that section 2668 of our Code is unconstitutional — 'that it violates section 18, art. 6, in that such statute “divides creditors into several classes, giving certain of these classes advantages and preferences over other classes”; or, as one of our colleagues puts it: “The statute is a classification of debts and not of debtors. It is', in reality, a classification of creditors with special privileges.” We are of the opinion that our colleagues have failed to- give any proper effect to the words “upon the same terms,” which are found in the above section of the Constitution. Furthermore, we are of the opinion that the Legislature has plenary power to declare what to it seems “a reasonable amount of personal property” (section 4, art. 21, Const.) to be allowed as exempt upon certain “terms” — that is, under any certain named conditions, state, or circumstances — just so long as it applies to all persons alike when the conditions, state, or circumstances are the same. .Webster defines “terms” as “condi*217tions; state; circumstances, esp. circumstances that limit or control.”
There has never -been a time in the history of this state or the former territory of Dakota when the Legislature did not assume the right to classify exemptions, basing such classification on those differences in conditions, state, or circumstances which it believed sufficient to limit or control its action. A statute similar to the one now before us was section 9, c. 37, Laws 1862, and this section was amended by chapter 8, Laws 1865-66, section 332, C. C. P. 1877, and chapter 34, Laws 1881. In territorial days we find, as early as 1877, the Code sections 333, 334, Code 1877, declaring, as do sections 2670-2672 of our present Code, that certain persons should not be entitled to any exemptions, and that the so-called “additional” and “specific alternative” exemptions could not be claimed, or else claimed in a limited amount only, as against judgments for certain kinds of debts. As early as 1883 we find section 1, c. 50, Laws 1883, providing, as does section 2669 of our present Code, that no property should be exempt as against a judgment for the purchase price thereof. It is interesting, and we believe entitled to great weight in construing our Constitution, to note the legislation of the first state Legislature, composed, in large part, of men who had been members of the constitutional conventions. 'Such Legislature amended sections 323-325, Code 1877, being the sections from which we 'have derived our present sections 2658-2660. The sections then enacted, just as our present -sections, gave to the head of the family “additional” exemptions to the amount of $750, to a single person “additional” exemptions to an amount of $300 only; gave to a debtor with a family “specific alternative” exemptions of household goods to the value of $200, while all' other debtors could make no claim of household goods as “specific alternative” exemptions; gave to a farmer, if the head of a tamily, “specific alternative” exemptions that might amount to over $2,000 in value — much in excess of what he could 'claim as “additional” exemptions — while another debtor, such as a merchant who might not chance to have the right kind of property to be claimed as “specific alternative” exemptions, was restricted to a claim of “additional” exemptions; and gave to a mechanic as “specific alternative” exemptions tools to the value of $200, to a lawyer or *218doctor a library to the value of, not $200, but $300, while any other person who chanced to own such tools or library could not claim same as “specific alternative” exemptions. This same Legislature left unamended every other exemption statute then in existence.
Under the rule announced by our colleagues, every exemption law passed by such Legislature, as well as every law which it left unamended was, and ever since — together with all subsequent amendments thereof — has been, unconstitutional, and' we have not now, and never have had since statehood, any exemption statute that conformed to section 18, art. 6, of the Constitution, unless it be subdivisions 1-6 of section 2658, and the corresponding parts of previous statutes. The only thing that could consistently be urged by our colleagues as saving our homestead exemption is that section 4, art. 21, specifically limits such homesteads to “heads of families.” If it were not for such provision, our homestead law would, under the view of our colleagues, be unconstitutional, because the Legislature would have no right to discriminate and classify exemption according to the existing “terms,” to wit, as between heads of families and'those not heads of families. But it may well be as'ked, how could our colleagues uphold our homestead law, providing, as it does, not a homestead which shall be alike to all persons, but two homesteads, one for the farmer, another for the resident of a city, homesteads alike only in that there is the same limit as to value, but differing as to size. If the Legislature cannot differentiate exemptions because of a difference in the nature of the debts, it cannot differentiate because of a debtor’s occupation, nor because one debtor may be the head of a family and another not. No one would contend that the territorial Legislature was so restricted in its powers. What, then, is there, in any section of our Constitution, that in any way takes from the state Legislature the power which it concededly would have had were it not for such section? All we can find is a mandate directing that there should be. exemption laws that will insure the rights of debtors to enjoy the comforts and necessaries of life. There is not one word that directs or requires such laws to apply the same to all kinds of persons regardless of personal status or occupation, or to all kinds of debts regardless of the origin. A Legislature might well con-*219elude that, in order for a poor man to have a credit sufficient to enable him to provide his family with food, clothing, and fuel, the merchant to whom he goes to purchase goods must know that, if he gives such party credit, such party cannot refuse to pay for such necessaries and prevent the collection of the purchase price thereof while the owner of perhaps $2,000 worth of property.
Appellants cites decisions of the Minnesota and Michigan courts in support of his position. The decisions of these courts seem to rest upon the term “any debt,” as used in those sections of their Constitutions corresponding to our section 4, art. 21. The courts of those states hold that their Constitutions give to the Legislature only the power to specify the property or limit the amount in value that shall be exempt; they hold that then the property so specified or property to the amount named is exempt from “any debt,” thus holding that their Constitutions take from the -Legislatures the power to differentiate between “debts.” We are not impressed -with the soundness of the reasoning back of these decisions, especially when considered in the light of the fundamental proposition that a state Legislature has all power not conferred upon the federal government or taken from it by state Constitution.
Section 18, art. 6, Const., does forbid class legislation where there is no sufficient warrant for the attempted classification; but it is uniformly held that such a constitutional provision, forbidding only a classification between persons or things which are “upon the same terms,” does not forbid Legislatures from making classifications based upon difference in the terms — the conditions, state, or circumstances surrounding the persons or things classified — all that such section requires is that a law shall have substantially the same application as to all persons or things under substantially the same conditions, state, or circumstances. Bon Homme County v. Berndt, 13 S. D. 309, 83 N. W. 333, 50 L. R. A. 351; In re Watson, 17 6. D. 486, 97 N. W. 463, 2 Ann. Cas. 321; State v. Doran, 28 S. D. 486, 134 N. W. 53; Schaaf v. Rural Credits Board, 39 S. D. 377, 164 N. W. 964; C., M. & St. P. Ry. Co. v. Westby, 178 Red. 619, 102 C. C. A. 65, 47 L. R. A. (N. S.) 97. Absolutely the only restrictions placed upon the Legislature by section 4, art. 21, are that the right of every *220debtor must be recognized by exemption laws, there must be a homestead exemption to “heads of families;” and the homestead must be defined and limited in value. Except as so restricted, the power of the Legislature is plenary. The Legislature can say what is a “reasonable amount of personal .property” to be exempt in case of a 'head of a family or in case of a single person; it can say what is a “reasonable” exemption in cases of debts for necessities purchased, taking into consideration the best interests of the debtors themselves and so as to assure to such debtors the “necessaries of life”; it can fix the law so that a man with ten children can hold as exempt more clothing and food than the man with one or none it can amend section 2659, not only so as to distinguish between a single person and a married person, but so as to allow the head of a large family more than the head of a small family; it can enact a section such as section 2660, which it could not do if our colleagues are right; it can exempt proceeds of life insurance policies as it does in section 2661, but could not do if our colleagues are right; it can enact sections such as sections 2668-2672, no one of which is constitutional under the majority holding.
If in doubt as to the correctness of our conclusions, we should resolve such doubt in favor'of the constitutionality of the statute — not only because of that rule, so often announced by this court, that no statute should be held unconstitutional unless the fact of its unconstitutionality is beyond reasonable doubt, but because of almost 30 years of universal acceptance of and acquiescence in the validity of our exemption laws by the people, the legislators, and even the courts. 6 R. C. L. 75-101; 12 C. J. 714, 715.
The order appealed from should be affirmed.